DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation of “a head assembly” in line 1.  However, it is unclear whether applicant is referring to the head assembly of claim 1, line 7, or another/additional head assembly. For examination purposes, the “a head assembly” of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431) in view Adachi (US 2015/0273990).
Regarding Claim 1, Foote discloses a base assembly 14 of an exterior rear view device (see Fig 5), comprising a base frame 30; and a base cover (32, trim cover) housing the base frame (col 6 lines 27-30) and formed in at least two parts (see Fig 5; Cover housing formed from two parts 38, shoulder portion and 42, open-top sleeve) connected to each other, wherein the base assembly comprises a first opening 40 at a first end of the base assembly at which the base frame is configured to be attached to a vehicle (see Fig 5; opening 40 at end configured to be attached to a vehicle) and a second opening 44 at a second end of the base assembly at which a head assembly 12 of the exterior rear view device is configured to be attached to the base frame (see Fig 5; Second opening at end of assembly at which head 12 is to be attached).

Adachi discloses a base assembly (see Figs 1 and 5), wherein at least one of a first sealing means (see Fig 5) at the first opening (See Fig 5, Opening in structure 124 where element 134 is inserted) is provided comprising a two-component gasket 104 with a hard component and a soft component (See Fig 5; Para[0069]; trim section composed of both hard and soft materials), the hard component comprising at least one first connection element 130 configured to engage at least one first connection element 134 of a first cover part (see Fig 5; the hook 134 is considered to be a first cover part, which is indirectly engaged to holding ridge 130; the first connection element of the first cover part is considered to be the portion of the hook 134 that indirectly engages the holding ridge 130); and at least one first connection element 108 of a second cover part 16 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote with wherein at least one of a first sealing means at the first opening is provided comprising a two-component gasket with a hard component and a soft component, the hard component comprising at least one first connection element configured to engage at least one first connection element of a first cover part; and at least one first connection element of a second cover part configured to provide a locking connection between the first cover part and the second cover part, and/or a second sealing means at the second opening is comprising a two-component gasket with a hard component and a soft component, the hard component comprising: at least one second connection element configured to engage at least one second connection element of the first cover part; and at least one second connection element of the second cover part to provide a locking connection between the first cover part and the second cover 
Regarding claim 4, Foote does not disclose the base assembly according to claim 1, wherein at least one of the at least one first connection element of the first cover part comprises at least one of a projection a projection, a tongue, an opening, and a lug, the at least one second connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug, the at least one first connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug. Foote and Adachi are related because both provide a sealing means for vehicular components.
Adachi discloses the base assembly (see Fig 5), wherein at least one of the at least one first connection element 134 of the first cover part (see Fig 5; first cover part is interpreted as door frame 12, of which the hook 134 is considered the first connection element) comprises at least one of a projection, a tongue, an opening, and a lug (see Fig 5; first connection element 134 comprises a projection referred to as a hook), the at least one second connection element of the first cover part (see Fig 5; second connection element of the first cover part is interpreted as projection of 12 in contact with inner side wall 108 and inner cover lip 118) comprises at least one of a projection, a tongue, an opening, and a lug (see Fig 5; first cover part 12 comprises a projection in contact with inner side wall 108 and inner cover lip 118), the at least one first connection element 130 of the second cover part (see Fig 5; second cover part is interpreted as glass run formed 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote with wherein at least one of the at least one first connection element of the first cover part comprises at least one of a projection a projection, a tongue, an opening, and a lug, the at least one second connection element of the first cover part comprises at least one of a projection, a tongue, an opening, and a lug, the at least one first connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second cover part comprises at least one of a projection, a tongue, an opening, and a lug of Adachi for the purpose of improving the sealing means of the device to prevent debris from building up within the interior of the assembly where sensitive mechanical components are held. 
Regarding claim 6, Foote in view of Adachi further discloses the base assembly (see Fig 17) according to claim 1, wherein the second end (see Fig 17; second end refers to the left end of the assembly) of the base assembly lies opposite the first end of the base assembly (see Fig 17; second end is opposite first end which is the right end of the assembly which goes attached to the vehicular body). 
Regarding claim 7, Foote in view of Adachi further discloses a rear view device (see Fig 5) comprising the head assembly 12 moveably attached to a base assembly (see Fig 5; . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431) in view Adachi (US 2015/0273990) in further view of Nicklos (US 2002/0035646).
Regarding claim 2, Foote in view of Adachi does not disclose the base assembly according to claim 1, further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover. Foote in view of Adachi and Nicklos are related because both teach base assemblies with sealing means. 
Nicklos discloses a base assembly (see Fig 5 and 6A) further comprising at least one connection point between the cover parts (see Fig 6M; connection point is produced of from adjoined cover parts 5 and 6) produced exclusively by at least one of the first sealing means (see Figs 4D and 6A; latch and snap body provide first sealing means) and the second sealing means (see Fig 4D; a combination of alignment slots 50 and their corresponding alignment tabs 51), wherein at least one of two opposite first connection elements (see Figs 4D and 6A; latch 49 and snapping body 83) are provided by the first sealing means to connect two cover parts forming the base cover (see Figs 4D and 6A; elements provided to connect two cover parts forming the cover), and two opposite second connection elements (see Fig 6D; alignment slots 50 and alignment tabs 51) are 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with further comprising at least one connection point between the cover parts produced exclusively by at least one of the first sealing means and the second sealing means, wherein at least one of two opposite first connection elements are provided by the first sealing means to connect two cover parts forming the base cover, and two opposite second connection elements are provided by the second sealing means to connect two cover parts forming the base cover of Nicklos for the purpose of improving the weather resistance capabilities of the base assembly. 
Regarding claim 3, Foote in view of Adachi does not disclose the base assembly according to claim 1, wherein at least one of the at least one first connection element of the first sealing means comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second sealing means comprises at least one of a projection, a tongue, an opening, and a lug. Foote in view of Adachi and Nicklos are related because both teach base assemblies with sealing means.
Nicklos discloses a base assembly (see Fig 5 and 6A) wherein at least one of the at least one first connection element (see Figs 4D and 6A and 6G; latch and snap body provide first sealing means) of the first sealing means comprises at least one of a projection (see Fig 6G; snap body projects from cover 6), a tongue (see Fig 6G; tongue 85 at distal end of snap body 83), an opening 86, and a lug (see Fig 4D; examiner interpreting lug as latch 49), and the at least one second connection element (see Fig 4D; a combination of 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with wherein at least one of the at least one first connection element of the first sealing means comprises at least one of a projection, a tongue, an opening, and a lug, and the at least one second connection element of the second sealing means comprises at least one of a projection, a tongue, an opening, and a lug of Nicklos for the purpose of improving the weather resistance capabilities of the base assembly. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foote (US 6,926,431) in view Adachi (US 2015/0273990) in further view of Lindackers (US 2008/0122708).
Regarding claim 5, Foote in view of Adachi does not disclose the base assembly according to claim 1, wherein at least one of the first sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection, and the second sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection. Foote in view of Adachi and Lindackers are related because both teach base assemblies with sealing means.
Lindackers discloses a base assembly (see Fig 1A) wherein at least one of the first sealing means (see Fig 1A; first sealing means is referred to as the right side clips and tab 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Foote in view of Adachi with wherein at least one of the first sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection, and the second sealing means and the hard component is attached to the base frame by at least one of a releasable snap, clip, and latch connection for the purpose of improving the sealing means of the base assembly to as to prevent the buildup of debris within the assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G. A. S./Examiner, Art Unit 2872        

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872